Citation Nr: 0208999	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  93-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for skin disability, 
currently diagnosed as xerosis with history of folliculitis 
and skin growths.
 
3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from determinations by the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Los Angeles 
and Montgomery denying the benefits now sought on appeal.  
The case was remanded by the Board in July 1995, October 
1998, and September 1999, for the purpose of further 
development of the evidence.  


FINDINGS OF FACT

1.  The veteran does not have chloracne or other acneform 
disease consistent with chloracne, he did not have chloracne 
or other acneform disease consistent with chloracne at 
discharge from service or in August 1977, and he is not shown 
to have had chloracne or other acneform disease consistent 
with chloracne to a degree of 10 percent or more within a 
year following his discharge form service.

2.  He had no skin disability at the time of his January 1977 
service discharge examination, and had no skin infection or 
lesion in August 1977; the first showing of skin disability 
was many years after service. 

3.  His Graves' disease was not manifest in service or to a 
degree of 10 percent or more within a year of discharge from 
service; the first showing of Graves' disease occurred many 
years after service.
 
4.  His hypertension was not manifest in service, or to a 
degree of 10 percent or more within a year of his discharge 
from service; hypertension was first evident many years after 
service.


CONCLUSIONS OF LAW

1.  Chloracne or other acneform disease consistent with 
chloracne was not incurred during the veteran's active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Skin disability, currently diagnosed as xerosis with 
history of folliculitis and skin growths, was not incurred 
during his active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Hypertension was not incurred in or aggravated during his 
active service, may not be presumed to have been so incurred, 
nor is it casually related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001). 

4.  Graves' disease was not incurred during his active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran under VCAA have been 
fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102, 5103.  The Board concludes that the 
discussions in RO decisions, statements of the case, 
supplemental statements of the case (the most recent of which 
was issued in December 2000), numerous letters sent to the 
veteran by the RO, and the Board's July 1995, October 1998, 
and September 1999 remands adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
veteran was scheduled for multiple VA examinations and 
advised on many occasions to inform VA of any additional 
pertinent evidence.  He was advised that he was required to 
attend VA examinations and to advise VA of any necessary 
pertinent evidence.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has contacted the veteran on multiple 
occasions over the years, both pursuant to Board remands and 
of its own accord, and asked him to identify all medical 
providers who treated him for the disabilities at issue.  The 
case file now includes three claims folders and appears to 
contain all extant pertinent identified post-service 
treatment and examination records.

This case was remanded by the Board in July 1995, October 
1998, and September 1999 for additional development of the 
evidence, including obtaining  medical opinions.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board concludes that the medical opinions obtained by the RO, 
in conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claims.  
As will be discussed in the analysis portion of his decision, 
the evidence of record disproves the claims on appeal to such 
an extent that there is no reasonable possibility that 
further development would substantiate the claims.

A major problem with the evidence in this case is that the 
only service medical records associated with the claims file 
are those relating to or stemming from the veteran's service 
discharge examination.  As early as May 1977, the RO 
acknowledged this problem and sought additional service 
medical records.  The service department informed the RO in 
May 1977 that no medical records were found.  In June 1977, 
the service department informed the RO again that no 
additional service medical records had been found.  RO 
decisions since 1977 have acknowledged that the service 
medical records were incomplete.  A special search was made 
in June 1977 for specifically identified service medical 
records, none of which where found by the service department.  
Documented correspondence between the RO and the veteran 
shows that he was made aware that over 16 years of his 
service medical records had been lost or destroyed and that 
he was understandably troubled by this fact.  An effort in 
July 1988 to locate the veteran's missing service medical 
records was again fruitless.  In November 1988, the service 
department once again advised the RO that it could find no 
additional medical records.  In July 1995, the Board directed 
the RO to contact the service department again to attempt to 
locate the veteran's missing service medical records.  A July 
1997 response to the RO from the service department indicates 
that the service medical records appeared to have been sent 
to VA from the separating facility.  A handwritten notation 
indicates that no service medical records were found 
(although many service personnel and other service department 
records were located and associated with the claims file, 
evidencing a good-faith effort on the part of the service 
department).  In sum, the service medical records associated 
with the claims file are incomplete, and it is reasonably 
certain that further efforts to obtain them would be 
fruitless.  Based on these findings, the Board finds that 
VA's duty to assist the veteran in obtaining his service 
medical records has been satisfied.  Further, as will be 
discussed in the analysis portion of this decision, the Board 
finds that the evidence of record that is associated with the 
claims file proves that the veteran's hypertension, Grave's 
disease, and skin disability were not evident in service to 
such an extent that there is no reasonable possibility that 
obtaining additional evidence, even the missing service 
medical records, could substantiate his claims.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and expenditure of limited VA resources is not 
warranted.

I.  Factual Background

During the veteran's January 1977 service separation 
examination, clinical evaluation of the heart and vascular 
system, endocrine system, genitourinary system, skin, 
lymphatics, and neurological systems was normal.  His blood 
pressure was 136/70.  He gave a history of hydrocele, for 
which he had been seen by the urological department, and 
plantar warts of the left foot.  He indicated that he did not 
have now nor had he ever experienced skin disease, thyroid 
trouble, heart trouble, high or low blood pressure, frequent 
or painful urination, neuritis, or nervous trouble of any 
sort.  A January 1977 urological treatment follow-up to 
findings at discharge examination resulted in diagnoses of 
recurrent prostatitis, rule out stricture, and right 
hydrocele. 

In August 1977, the veteran underwent VA examination for 
complaints of eye, ankle, back, headache, bladder, and hernia 
disabilities.  For purposes of this case, pertinent findings 
on examination were as follows:  the skin showed no infection 
or lesion; there were no palpable nodes in the neck, axilla, 
or groin; the head was normocephalic, the face was 
symmetrical, the neck was supple and there were no venous 
engorgements; the heart was not enlarged with no thrills, a 
normal sinus rhythm, and no pericardial rub, gallop rhythm or 
murmurs; his blood pressure was 120/75 and pulse was 68 per 
minute; and neurological examination showed no motor or 
sensory deficit and the deep tendon reflexes were equal and 
active.  The relevant findings of VA neurological examination 
were as follows:  normal gait; he stood erect without falling 
and only slight swaying; the deep reflexes were brisk and 
equal; no pathologic reflexes were elicited; and muscle 
strength was intact.  Sensory examination was normal.  The 
diagnosis was tension headaches.  

From February to May 1987, the veteran received VA inpatient 
psychiatric care.  Physical examination on admission and 
laboratory work-up was unremarkable.

In July 1987, the veteran again received VA inpatient 
psychiatric care.  Physical examination on admission was 
unremarkable except for a right inguinal hydrocele.  
Laboratory testing was also unremarkable on admission. 

During October 1988 VA examination, the veteran complained of 
nervousness, sweats, and tremor with gait.  Blood pressure 
was 170/80.  He had tremors in his hands.  The examining 
physician diagnosed Graves' disease.  He was admitted to a VA 
hospital for treatment of hyperthyroidism.  

A summary report of VA hospitalization from November 1988 to 
February 1989 shows a diagnosis of major depression, status 
post radioactive iodine treatment for Graves' disease.  The 
veteran was hospitalized for major depression, and was 
discovered to have Graves' disease.  He was given Iodine-131 
(I131) treatment in November 1988 at a VA hospital.  Since 
that time, he had been euthyroid.  In February 1989 he was 
thought to be hypothyroid and was started on Synthroid.  

A March 1989 private medical record states that the veteran 
was started on Synthroid in January 1989 and that thyroid 
readings were within normal limits.

VA hospitalization from May to June 1991 resulted in 
diagnoses of status post Graves' disease with hypothyroidism, 
controlled, and hypertension.

On March 1992 VA Agent Orange dermatology examination, the 
veteran gave a history of skin eruptions in the late 1970s 
(about 1979), consisting of tiny bumps on the back, legs and 
arms.  The diagnoses were asteatotic eczema of the back and 
arms, and ichthyosis vulgaris of the legs.  (For definitional 
purposes, the Board notes that Dorland's Medical Dictionary, 
28th edition, p. 528, defines asteatotic eczema as xerotic 
eczema, a dehydrated condition of the skin characterized by 
erythema, dry scaling, fine cracking, and pruritus, occurring 
chiefly in the winter when low humidity in heated rooms 
causes excessive water loss.  On page 816, ichthyosis 
vulgaris is defined as the most common form of ichthyosis, 
inherited as an autosomal dominant trait, having an onset 
sometimes after the first year of life, especially near 
puberty.)

During an April 1993 RO hearing, the veteran's representative 
noted that many of the veteran's service medical records were 
missing.  He theorized that the veteran's hypertension could 
be due to urinary problems caused by strictures, infections, 
and other problems, in turn caused by prostate problems which 
arose on active duty, resulting in a back up of urine into 
the kidneys creating pressure and resulting in hypertension.  
As to chloracne, it was contended that a recent VA Agent 
Orange examination showed that the veteran had a skin 
disorder, and that the veteran was exposed to Agent Orange 
and other herbicides during his Vietnam service.  The veteran 
testified that his prostate and urinary problems began in 
service.  He also described his in-service exposure to 
herbicides, post-service treatment for hyperthyroidism, 
including I131, and his resultant hypothyroidism.  He 
discussed uncomfortable skin growths that he felt were 
related to in-service Agent Orange exposure.  He asserted 
that a doctor told him that he had mild to severe chloracne.  

An April 1996 VA hospital discharge summary of treatment for 
psychiatric disability includes diagnoses of hypothyroidism, 
hypertension, tinea pedis, and acne vulgaris.  

A September 1997 VA hospital discharge summary includes 
diagnoses of hypertension and Graves' disease.

During February 1999 VA medical examination, the veteran gave 
a history of having lost weight in 1988.  This was evaluated 
and he was found to be hyperthyroid.  He was treated in the 
conventional manner, with radioactive I131, and this resulted 
in subsequent development of hypothyroidism, which was a 
common complication of this treatment.  He was on oral 
thyroid medication, which maintained him in normal thyroid 
state.  On examination, his blood pressure was 160/100.  
Examination of the head and neck was unremarkable.  There was 
no thyromegaly.  The diagnosis was status post I131 therapy 
for hyperthyroidism with subsequent development of 
hypothyroidism, which was managed effectively by exogenous 
thyroid medication resulting in a normal physiological state.  
The examiner commented that hypertension had not been 
complicated by stroke, heart attack, congestive heart 
failure, or renal problems.  The examiner noted that the 
veteran's elevated blood pressure reading at the examination 
was probably related to the fact that he did not take his 
medication the morning of the examination.  

On February 1999 VA dermatological examination, the veteran 
stated that he had no skin problems on the day of the 
examination.  He said he had a history of a rash which he 
described as itchy pimples that occurred mostly in the summer 
and mainly on his arms and a little bit on his back.  After 
the rash went away, there were dark spots.  On physical 
examination, there were a few hyper-pigmented, ill-defined 
macules on the arms and on the upper arms in particular, and 
a few dry scaly patches.  On his back there was no eruption, 
except that on his mid-back there was a crusted, 
erythematous, indurated tender nodule that was draining 
serous fluid.  The diagnoses were xerotic eczema on his upper 
arms, and inflamed cyst on his back.

During an August 2000 VA dermatological examination, the 
veteran reported that he had acne flare-ups and boils on his 
back intermittently since he left service.  On physical 
examination, he had several small 4mm hyperpigmented macules 
on his upper back.  No papules or postules were seen.  His 
chest, face, arms, legs, and buttocks were clear, without 
evidence of chloracne.  The diagnoses were folliculitis, 
etiology infection, currently inactive; hyperpigmented post 
inflammatory macules, due to previous folliculitis; no 
chloracne present on day of examination; and no chronic skin 
growths present on day of examination.  

During VA medical examination in August 2000, the examiner 
noted the veteran's history of hypertension, beginning in 
1987.  As part of an evaluation for his Graves' disease, he 
was found, at that time, to have an elevated blood pressure.  
This occurred at the West Side VA Medical Center (MC) in Los 
Angeles, and, at that time, he was started on treatment with 
felodipine, which he had continued to take to the present 
time.  Since 1993, he had been followed at the West Side VAMC 
and continued on felodipine as his only antihypertensive 
medication.  He stated that his blood pressure had been well-
controlled.  As to Graves' disease, the examiner noted that 
in 1987, the veteran presented with a 30 pound weight loss 
over a one year period to the West Side VAMC.  At that time, 
through blood testing and X-rays, the diagnosis of 
hyperthyroidism was made and he was treated with radioactive 
iodine.  He was then given Synthroid replacement, for 
resultant hypothyroidism, which he had continued to take to 
the present time.  He had continuing symptoms but recently 
had been improving and was gaining weight. 

On VA physical examination, conducted in August 2000, the 
veteran's blood pressure in the right arm upright of 158/90, 
160/90, and 158/88.  His heart rate was 72 and regular.  
Examination of the head and neck revealed no jugular venous 
distention, adenopathy, or thyromegaly.  There were no 
thyroid or carotid bruits.  Cardiac examination revealed no 
cardiomegaly, significant murmur, or gallop.  The pertinent 
diagnoses were:  essential hypertension, etiology unknown, 
well controlled on medical therapy; no heart disease; 
hyperthyroidism of unknown etiology, treated.  He was 
described as well controlled on Synthroid replacement and he 
was euthyroid at the time of examination.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including hypertension and 
endocrinopathies, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2001).  

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

To rebut the presumption of service incurrence, there must be 
affirmative evidence to the contrary or evidence to establish 
that an intercurrent injury or disease which is a recognized 
cause of any of the specified diseases or disabilities has 
been suffered between the date of separation from service and 
the onset of any such diseases or disabilities.  38 U.S.C.A. 
§ 1113(a).  Evidence which may be considered in rebuttal of 
service incurrence of such disease will be any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  (See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994)).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513 (1995); Allen v. Brown, 7 Vet. App. 
439 (1995).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2001); see also, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

The Board is cognizant of the veteran's Vietnam war service 
and finds, in concurrence with the findings at the March 1992 
VA Agent Orange examination,  that the veteran was more 
likely than not exposed to Agent Orange or other herbicide 
agents during his Vietnam service.

The veteran's claim for service connection for chloracne is 
denied because the evidence shows that he does not have 
chloracne.  The veteran's January 1977 service discharge 
examination was negative for skin conditions and the veteran 
indicated he had no history of skin conditions.  Multiple 
dermatological and other VA examinations have not found 
chloracne.  At his August 1977 VA medical examination, there 
was an explicit finding of no infections or lesions of the 
skin.  During a March 1992 VA Agent Orange dermatology 
examination chloracne was not diagnosed.  Instead, two other 
skin disorders were found.  At the August 2000 VA 
dermatological examination, chloracne was not found.  The 
evidence therefore shows that the veteran did not have 
chloracne at the time of discharge from service (since he had 
no skin disability), did not have chloracne in August 1977 
(about six months after discharge from service), and does not 
now have chloracne.  The evidence strongly demonstrates that 
the veteran did not have chloracne during service, did not 
have chloracne to a degree of 10 percent or more manifest 
within a year after discharge from service, and does not have 
now have chloracne.  Without past or present chloracne, 
service connection for chloracne cannot be presumed, nor can 
it be awarded on any other basis.  

As for the claim for service connection for xerosis with 
history of folliculitis and skin growths, the Board again 
notes that clinical evaluation of the veteran's skin was 
normal, that he gave a negative history for current or past 
skin problems at his service discharge examination in January 
1997, and that at an August 1977 VA medical examination his 
skin had no infections or lesions.  At his March 1992 VA 
Agent Orange examination, the diagnoses were asteatotic 
eczema of the back and arms, and ichthyosis vulgaris of the 
legs.  (By definition, these conditions are related to 
dehydration of the skin and hereditary factors, respectively, 
but the Board need not rely on this definitional evidence in 
any way to deny the claim for service connection for skin 
disability.)  Similar diagnoses were rendered on February 
1999 and August 2000 VA medical examinations.  The August 
2000 VA examiner found the etiology of the skin problems to 
be infections.  The evidence shows that the veteran had no 
skin lesion or infection at the time of discharge from 
service or in August 1977, six months after service.  None of 
these conditions may be service connected by presumption 
pursuant to 38 C.F.R. §§ 3.303, 3.307, and 3.309, because 
these are not listed as presumptively service-connected 
diseases in 38 C.F.R. § 3.309.  The evidence shows that, 
considering the lack of symptomatology in January and August 
of 1977, there is insufficient continuity of symptomatology 
of this condition from service forward to permit a finding of 
service connection.  

Even if  the Board were to speculate that though the veteran 
does not have chloracne, perhaps he has "other acneform 
diseases consistent with chloracne," see 38 C.F.R. 
§ 3.309(e), in this case the veteran had no skin lesions or 
infections at discharge from service or approximately 6 
months after service.  The evidence does not show that the 
veteran's skin conditions were manifest to a degree of 10 
percent or more within one year of discharge from service, so 
there is no basis upon which the presumption of service 
connection for "other acneform diseases consistent with 
chloracne" could be applied.  See 38 C.F.R. 
§§ 3.307(a)(vi)(2), 3.309(e). 

As for service connection for chronic skin growths, the 
August 2000 VA examiner found that, upon physical 
examination, the veteran had no chronic skin growths.  Nor 
were chronic skin growths been found at medial examinations 
at discharge in January 1977 or shortly after service in 
August 1977or the other more recent VA medical examinations.  
But the determinative law on this point is that service 
connection requires a current disability.  See 38 U.S.C.A. 
§ 5107.  Since there is no current disability of chronic skin 
growths, service connection for this condition is not 
warranted.  

In sum, the evidence shows that the veteran did not have any 
chronic skin disability at discharge from service or at about 
six months after discharge from service.  Even taking into 
consideration that the bulk of his service medical records 
have been lost or destroyed, there is no plausible basis upon 
which one could relate his current skin problems to his 
period of active service, and no reasonable possibility that 
further development of the evidence could substantiate his 
claim.  

At the veteran's January 1977 service discharge examination, 
his blood pressure was measured at 136/70, and he gave a 
history of no past or present high blood pressure.  On August 
1977 VA medical examination, about six months after his 
discharge from service, his blood pressure was 120/75.  Blood 
pressure readings taken at the time of the diagnosis of 
Graves' disease in October 1988, and later, do show 
hypertension, however.  During October 1988 and February 1999 
VA examination, blood pressure readingss were 170/80 and 
160/100, respectively.  Subsequent blood pressure readings, 
diagnoses and treatment records show that he has essential 
hypertension for which he receives medication.  This evidence 
shows that while he has essential hypertension, he did not 
have hypertension at the time of his discharge from service, 
or in August 1977, or until many years after service.  The 
histories and medical records tend to indicate that the 
hypertension began in approximately 1987.  (See, e.g., the 
history provided at the August 2000 VA medical examination.)  
There is no showing of hypertension to a compensable degree 
within a year after his discharge from service, and in fact 
his blood pressure was 120/75 during this period, so that the 
presumption of service connection of hypertension avails him 
nothing in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  As 
the veteran did not have hypertension at the time of his 
discharge from service, or demonstrate hypertension to a 
compensable degree within one year after his discharge from 
service, service connection for hypertension is not warranted 
on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309.

The veteran's representative has theorized that the veteran's 
hypertension could have been caused as a result of urinary 
problems caused by strictures, infections, and other 
problems, in turn caused by service-connected recurrent 
prostate problems which arose on active duty, resulting in 
backing up of urine into the kidneys creating pressure and 
resulting in hypertension.  This is a claim for secondary 
service connection.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. at 448.  Such lay assertions do not amount 
to competent medical opinion, and his assertions as to 
medical diagnosis or causation, beyond what is susceptible to 
observation by the layman (and his assertion here is far 
beyond what would be observable by a layman), cannot 
constitute medical evidence of any evidentiary weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  After a 
thorough history and examination, the February 1999 VA 
medical examiner commented that hypertension had not been 
complicated by stroke, heart attack, congestive heart 
failure, or renal problems.  His diagnosis of essential 
hypertension and his finding that it was not complicated by 
renal problems is of great weight and strongly refutes the 
highly speculative lay assertion that in-service prostate 
problems may have caused kidney problems which in turn caused 
hypertension.  The representative's lay contentions are 
purely speculative, wholly unsupported by the record, and of 
no evidentiary weight.  Based on the February 1999 VA 
examiner's opinion, the Board finds that the veteran's 
hypertension is not caused or aggravated by service-connected 
disability, as contended by the representative. 

The evidence shows that the veteran was the recipient of 
frequent medical care prior to 1988, but that the symptoms 
related to Graves' disease, and associated hyperthyroidism, 
were not observed until VA medical examination in October 
1988.  His neurological and endocrine systems were normal at 
service discharge in January 1977 and again on VA medical 
examination in August 1977.  Over nine years later, he was 
hospitalized for a period of months in 1987, but no symptom 
of what was later diagnosed as Graves' disease were observed.  
The symptoms of Graves' disease were first ascertained by a 
VA medical examiner in October 1988, many years removed from 
service; thus, there is no plausible relationship between any 
contended or shown in-service event and the onset of Graves' 
disease in 1988.  The record is clear that the veteran did 
not have any continuity of symptomatology of this chronic 
condition after service.  See 38 C.F.R. § 3.303(b).  Graves 
disease, endocrinopathy, is subject to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  However, 
because Graves' disease was not manifest to a degree of 10 
percent or more within one year of the veteran's service, and 
in fact was not manifest at all until many years post 
service, the presumptive provisions for chronic conditions 
are not applicable in this case.

The Board has given each of these claims heightened scrutiny 
in light of the loss or destruction of the bulk of the 
veteran's service medical records, and has carefully reviewed 
the claims file for any evidence that might plausibly lend 
support to the veteran's claims or lead in a direction for 
fruitful evidentiary development.  Unfortunately, the result 
of this heightened review is that, for each of the conditions 
at issue, the evidence is beyond doubt that the conditions 
did not originate during service and are unrelated in any way 
to the veteran's active service.  The current record renders 
beyond any reasonable possibility the prospect of 
substantiating the claims through further development.  As 
the evidence is so strong against the claims, the benefit-of-
the-doubt doctrine is inapplicable in this case. 


ORDER

Service connection for chloracne is denied.

Service connection for skin disability, currently diagnosed 
as xerosis with history of folliculitis and skin growths, is 
denied. 

Service connection for essential hypertension is denied.

Service connection for Graves' disease is denied.




		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

